Title: To George Washington from Edward Hand, 17 May 1781
From: Hand, Edward
To: Washington, George


                        
                            Sir
                            New Windsor May 17. 1781
                        
                        It is impossible for me to ascertain the present strength of the Army with more accuracy than the last Return
                            gives it, except by informing your Excellency, that by a Return of the Jersey Line this day received, dated the 10th
                            instant, their total Rank and file exclusive of the command at Wyoming and to the Southward is 426—and that between 60
                            and 70 Recruits have joined the Massachusetts line since last Return.
                        From observations made in the late inspection I find there are about 60 Boys and 9 men unfit for service in
                            the Massachusetts line: 23 Boys and 3 men in the Connecticut line: 13 Boys and 1 man in the New Hampshire line: and one
                            man in Van Schaick’s regiment: in all 96 Boys and 14 men.
                        In general the whole of the Troops fit for service are well armed and Accoutred: their clothing is far from
                            being sufficient, the Hampshire Line in particular.
                        When your Excellency considers the great proportion of Recruits and the situation of the Troops in other
                            respects, you will not expect any great degree of perfection in their discipline it may be necessary to observe that about
                            900 Rank and file of the Number returned on Command are with the Marquis.
                        Inclosed are the Returns of the Recruits that have joined the New Hampshire Rhode Island and Connecticut
                            Lines, since the first of April last.
                        The Returns of recruits furnished by the Troops on the point, were so incorrect, I was obliged to return
                            them, therefore cannot ascertain the Number joined the Massachusetts Line, the Artillery, or Van Schaicks Regiment but am
                            pretty certain that the whole number retained from the beginning of January to this date does not exceed 1100 men, Hazen’s
                            regiment has made no Return though I believe it has had no recruits since the first of April. I have the honor to be with
                            much respect Your Excellency’s Most Obedient and Most humble Servant
                        
                            Edw: Hand A. Gl

                        
                    